Citation Nr: 1034375	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-21 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona 


THE ISSUE

Entitlement to service connection for a lumbar and thoracic spine 
condition (claimed as degenerative disc disease).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1953 to August 1957.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a September 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The Veteran presented testimony at the RO before the undersigned 
Veteran's Law Judge (VLJ) in January 2008.  A transcript of that 
hearing is associated with the claims file.

By a March 2008 decision the Board denied the claim.  The Veteran 
appealed that decision to the United States Court of Appeals for 
Veterans Claims (Court).  Thereafter, by a March 2010 memorandum 
decision, the Court vacated the Board's decision and remanded the 
matter for further proceedings consistent with the memorandum 
decision.

For the reasons detailed below, the appeal is REMANDED in order 
to comply with the instructions of the Court's memorandum 
decision.  VA will notify the Appellant if further action is 
required.


REMAND

The Veteran is seeking service connection for a lumbar and 
thoracic spine condition, claimed as degenerative disc disease, 
which he contends results from a back injury in service.  Service 
treatment records indicate that he suffered low back pain in July 
1955, after jumping from a boat onto a cement dock.  He was 
hospitalized for ten days as a result of this incident, and he 
reported low back pain again in August 1955 and November 1956.  
The Veteran reports that he has experienced ongoing back pain 
since that time.  In support of his claim, he has submitted a 
letter from an acquaintance who knew him shortly after service 
and witnessed his episodes of back pain, and a letter from a 
former employer who reports that the Veteran was fired because of 
frequent absences from work due to back pain.  The claims file 
also contains letters from two private doctors who have treated 
the Veteran for back pain and chronic degenerative joint and disc 
disease.  Both doctors state that the Veteran's back pain began 
during service. 

In connection with his claim, the Veteran was afforded a VA 
examination in March 2007.  The examiner diagnosed chronic lumbar 
strain and mild degenerative arthritis of the lumbar spine, and 
minimal degenerative disc disease and spondylosis of the thoracic 
spine with intermittent pain.  In a June 2007 addendum, after 
reviewing the service records and the rest of the claims file, 
the examiner noted that an x-ray at the time of the in-service 
injury was negative, while the treatment notes indicate that the 
Veteran's pain disappeared within 24 hours of admission to the 
hospital.  The Veteran was eventually returned to duty with no 
apparent difficulties, and his spine was described as "normal" 
during his separation physical examination.  Based on the 
Veteran's rapid recovery in service, a lack of documented 
treatment, and "no other records of ongoing pain," the examiner 
opined that the current back condition cannot be attributed to 
the Veteran's in-service injury without resort to speculation.

The examination is inadequate because it fails to address the 
private medical evidence, and it appears to overlook the 
Veteran's complaints of back pain in service after his initial 
injury.  Furthermore, the opinion fails to consider the lay 
statements describing the Veteran's ongoing back pain and appears 
to give greater weight to the lack of documented medical 
treatment for a back disability until recently.  

The Veteran is competent to describe the symptoms he has 
experienced that are capable of lay observation.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).  Lay evidence cannot be 
rejected simply because it is not accompanied by contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 ( Fed. 
Cir. 2006).  The Board has no reason to doubt the Veteran's 
credibility; therefore, his statements with regard to the 
continuity of his symptoms since service are accepted.  

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, VA must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Therefore, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate VA 
examination to determine the nature and 
likely etiology of his claimed back 
disability.  The claims folder must be 
made available to examiner for review in 
connection with the examination.  The 
examiner should be informed that the 
Veteran's and his associates' descriptions of 
his symptoms constitute evidence of the 
claimed condition and should be discussed.  
Any countervailing medical evidence in the 
record should also be addressed.  Based on 
the examination and review of the record, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed back disability 
was incurred in or is otherwise related to 
service.  Complete rationale for all 
opinions must be provided.  If the 
requested opinion cannot be provided without 
resort to speculation, the examiner should so 
state and explain why an opinion cannot be 
provided without resort to speculation.

2.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any 
claim remains denied, the RO should issue a 
supplemental statement of the case and afford 
the Veteran and his representative an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



